                   Case 19-10289-LSS      Doc 3941       Filed 08/20/21      Page 1 of 9




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC AMERICA, INC., et al., 1                         : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             :
------------------------------------------------------------ :
                                                             x Adv. Pro. No. 21-51006 (LSS)
IMERYS TALC AMERICA, INC., and                               :
IMERYS TALC VERMONT, INC.,                                   :
                                                             :
                   Plaintiffs,                               :
v.                                                           :
                                                             :
JOHNSON & JOHNSON and JOHNSON &                              :
JOHNSON CONSUMER INC.,                                       :
                                                             :
                   Defendants.                               :
                                                             :
------------------------------------------------------------ :
                                                             x

                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                       HEARING ON AUGUST 24, 2021 AT 10:00 A.M. (ET)


      This remote hearing will be conducted entirely over Zoom and requires all participants to
                                         register in advance.
                        Please register by August 24, 2021 at 8:00 a.m. (ET)

                      COURTCALL WILL NOT BE USED FOR THIS HEARING.

                         Please use the following link to register for this hearing

    https://debuscourts.zoomgov.com/meeting/register/vJIsce6hrDsoE15OEqoNgzd_K1wv7qJIgHg

     After registering your appearance by Zoom, you will receive a confirmation email containing
                                information about joining the hearing.

1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc
Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.


RLF1 25652560v.5
                   Case 19-10289-LSS       Doc 3941       Filed 08/20/21     Page 2 of 9




I.       CONTINUED MATTER:

         1.         Motion of Bevan Claimants to Affirm Certain Vote Changes in Connection with
                    the Voting on the Ninth Amended Joint Chapter 11 Plan of Reorganization of
                    Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the
                    Bankruptcy Code Pursuant to Bankruptcy Rule 3018 [Docket No. 3744 – filed
                    June 25, 2021]

                    Objection / Response Deadline:       July 12, 2021 at 4:00 p.m. (ET); extended to
                                                         August 26, 2021 at 4:00 p.m. (ET)

                    Objections / Responses Received:      None.

                    Related Documents: None.

                    Status: The hearing on this matter has been continued to the omnibus hearing
                            scheduled for September 20, 2021 at 10:00 a.m. (ET).

II.      UNCONTESTED MATTER WITH CERTIFICATE OF NO OBJECTION:

         2.         Motion of Aylstock, Witkin, Kreis & Overholtz, PLLC to File Bankruptcy Rule
                    2019 Statement Under Seal [Docket No. 3843 – filed July 16, 2021]

                    Objection / Response Deadline:        August 17, 2021 at 4:00 p.m. (ET)

                    Objections / Responses Received:      None.

                    Related Documents:

                    i.     Verified Statement of Aylstock, Witkin, Kreis & Overholtz, PLLC
                           Pursuant to Bankruptcy Rule 2019 (FILED UNDER SEAL) [Docket No.
                           3811 – filed July 13, 2021]

                    ii.    Notice of Filing of the Proposed Redacted Version of Bankruptcy Rule
                           2019 Statement of Aylstock, Witkin, Kreis & Overholtz, PLLC [Docket
                           No. 3842 – filed July 16, 2021]

                    iii.   Certificate of No Objection Re Motion of Aylstock, Witkin, Kreis &
                           Overholtz, PLLC to File Bankruptcy Rule 2019 Statement Under Seal
                           [Docket No. 3938 – filed August 18, 2021]

                    Status: On August 18, 2021, Aylstock, Witkin, Kreis & Overholtz, PLLC filed a
                            certificate of no objection regarding this matter. Accordingly, a hearing
                            on this matter is only necessary to the extent the Court has questions or
                            concerns.



                                                     2
RLF1 25652560v.5
                   Case 19-10289-LSS       Doc 3941      Filed 08/20/21    Page 3 of 9




III.     UNCONTESTED MATTER WITH CERTIFICATION OF COUNSEL:

         3.         Debtors’ Objection to Proof of Claim No. 442 Filed by Thomas Neil Fulton
                    [Docket No. 3808 – filed July 13, 2021]

                    Objection / Response Deadline:       July 27, 2021 at 4:00 p.m. (ET)

                    Objections / Responses Received:     None.

                    Related Documents:

                    i.     Appendix to Debtors’ Objection to Proof of Claim No. 442 Filed by
                           Thomas Neil Fulton [Docket No. 3809 – filed July 13, 2021]

                    ii.    Proof of Claim No. 442

                    iii.   Certification of Counsel Regarding Order Sustaining Debtors’ Objection
                           to Proof of Claim No. 442 Filed by Thomas Neil Fulton [Docket No. 3940
                           - filed August 20, 2021]

                    Status: On August 20, 2021, the Debtors submitted a proposed form of order
                            under certification of counsel. Accordingly, a hearing on this matter is
                            only necessary to the extent the Court has questions or concerns.

IV.      UNCONTESTED MATTER GOING FORWARD:

         4.         Motion of Debtors for Entry of an Order Authorizing the Debtors to (A) Close the
                    Adequate Assurance Account Established By the Utilities Order and (B) Utilize
                    All Funds in the Adequate Assurance Account in the Ordinary Course [Docket
                    No. 3903 – filed August 6, 2021]

                    Objection / Response Deadline:       August 17, 2021 at 4:00 p.m. (ET); extended
                                                         to August 20, 2021 for the Office of the
                                                         United States Trustee (the “U.S. Trustee”)

                    Objections / Responses Received:

                    A.     Informal Comments from the U.S. Trustee

                    Related Documents: None.

                    Status: The hearing on this matter will go forward. The Debtors have resolved
                            the informal comments of the U.S. Trustee. The Debtors intend to file a
                            revised proposed form of order under certification of counsel prior to the
                            hearing.



                                                     3
RLF1 25652560v.5
                   Case 19-10289-LSS       Doc 3941      Filed 08/20/21   Page 4 of 9




V.       CONTESTED MATTER GOING FORWARD:

         5.         Debtors’ Motion for Entry of Order Authorizing Debtors to Pursue and Effectuate
                    Purchase of Properties Located in Lyndonville, Vermont and Johnson, Vermont
                    [Docket No. 3881 – filed July 29, 2021]

                    Objection / Response Deadline:       August 17, 2021 at 4:00 p.m. (ET)

                    Objections / Responses Received:

                    A.     Objection of Arnold & Itkin LLP to Debtors’ Motion for Entry of Order
                           Authorizing Debtors to Pursue and Effectuate Purchase of Properties
                           Located in Lyndonville, Vermont and Johnson, Vermont filed by Imerys
                           Talc America, Inc. [Docket No. 3927 – filed August 16, 2021]

                    B.     Certain Insurers’ Objection to Debtors’ Motion for Entry of an Order
                           Authorizing Debtors’ Purchase of Vermont Properties (FILED UNDER
                           SEAL) [Docket No. 3929 – filed August 17, 2021]

                    C.     Certain Insurers’ Objection to Debtors’ Motion for Entry of an Order
                           Authorizing Debtors’ Purchase of Vermont Properties (REDACTED)
                           [Docket No. 3931 – filed August 17, 2021]

                    D.     Joinder by AWKO Claimants to Objections to Debtors’ Motion for Entry
                           of Order Authorizing Purchase of Vermont Properties [Docket No. 3933 –
                           filed August 18, 2021]

                    E.     Joinder of Certain Underwriters at Lloyd’s, London and Certain London
                           Market Insurers to Certain Insurers’ Objection to Debtors’ Motion for
                           Entry of Order Authorizing Debtors’ Purchase of Vermont Properties
                           [Docket No. 3935 – filed August 18, 2021]

                    F.     Certain Insurers’ Objection to Debtors’ Motion for Entry of an Order
                           Authorizing Debtors’ Purchase of Vermont Properties [Docket No. 3937 –
                           filed August 18, 2021]

                    G.     Informal Comments from the U.S. Trustee

                    Related Documents:

                    i.     Joinder of the Future Claimants’ Representative to Debtors’ Motion for
                           Entry of Order Authorizing Debtors to Pursue and Effectuate Purchase of
                           Properties Located in Lyndonville, Vermont and Johnson, Vermont
                           [Docket No. 3893 – filed August 3, 2021]

                    ii.    Joinder of the Official Committee of Tort Claimants to Debtors’ Motion
                           for Entry of Order Authorizing Debtors to Pursue and Effectuate Purchase

                                                     4
RLF1 25652560v.5
                   Case 19-10289-LSS       Doc 3941      Filed 08/20/21    Page 5 of 9




                           of Properties Located in Lyndonville, Vermont and Johnson, Vermont
                           [Docket No. 3906 – filed August 6, 2021]

                    iii.   Notice of Filing of Purchase Agreements [Docket No. 3924 – filed August
                           12, 2021]

                    iv.    Motion to Seal or Redact Certain Insurers’ Objection to Debtors’ Motion
                           for Entry of an Order Authorizing Debtors’ Purchase of Vermont
                           Properties [Docket No. 3932 – filed August 17, 2021]

                    v.     Exhibit B to Declaration of Objection (FILED UNDER SEAL) [Docket
                           No. 3934 – filed August 18, 2021]

                    Witnesses: The Debtors may offer the testimony by declaration, proffer and/or
                               live video testimony of Eric Danner, Chief Restructuring Officer,
                               President, and Treasurer of Imerys Talc America, Inc., Imerys Talc
                               Vermont, Inc., and Imerys Talc Canada Inc.

                    Status: The hearing on this matter is going forward.

VI.      ADVERSARY MATTERS GOING FORWARD:

         6.         Motion of the Official Committee of Tort Claimants to Intervene in an Adversary
                    Proceeding [Adv. Case No. 21-51006 (LSS) – Adv. Docket No. 2 – filed July 27,
                    2021]

                    Objection / Response Deadline:       August 12, 2021 at 4:00 p.m. (ET)

                    Objections / Responses Received:

                    A.     Johnson & Johnson’s Partial Opposition to the Official Committee of Tort
                           Claimants’ and Future Claim Representative’s Motions to Intervene in an
                           Adversary Proceeding [Adv. Docket No. 28 – filed August 12, 2021]

                    Related Documents:

                    i.     Complaint [Docket No. 3873/Adv. Case No. 21-51006 (LSS) – Adv.
                           Docket No. 1 – filed July 27, 2021]

                    ii.    Motion to Shorten the Official Committee of Tort Claimants’ Motion to
                           Intervene in an Adversary Proceeding [Adv. Case No. 21-51006 (LSS) –
                           Adv. Docket No. 3 – filed July 27, 2021]

                    iii.   Motion to Shorten the Future Claimants’ Representative’s Motion to
                           Intervene in an Adversary Proceeding and Joinder in the Motion of the
                           Official Committee of Tort Claimants to Shorten [Docket No. 3875/Adv.
                           Case No. 21-51006 (LSS) – Adv. Docket No. 9 – filed July 28, 2021]

                                                     5
RLF1 25652560v.5
                   Case 19-10289-LSS       Doc 3941      Filed 08/20/21    Page 6 of 9




                    iv.    Notice of Hearing [Adv. Docket No. 14 – filed August 2, 2021]

                    v.     Summons and Notice of Pretrial Conference in an Adversary Proceeding
                           [Adv. Docket No. 15 – filed August 3, 2021]

                    vi.    Joint Reply in Support of Motions of Each of the Official Committee of
                           Tort Claimants and the Future Claimants’ Representative to Intervene in
                           an Adversary Proceeding [Adv. Docket No. 34 – filed August 20, 2021]

                    Status: The hearing on this matter is going forward.

         7.         Motion of the Official Committee of Tort Claimants and the Future Claimants’
                    Representative for Temporary Restraining Order and Preliminary Injunction
                    [Adv. Case No. 21-51006 (LSS) – Adv. Docket No. 4 – filed July 28, 2021]

                    Objection / Response Deadline:       August 12, 2021 at 4:00 p.m. (ET)

                    Objections / Responses Received:

                    A.     Defendants’ Objection to Motion of Official Committee of Tort Claimants
                           And Future Claimants Representatives for Preliminary Injunction (FILED
                           UNDER SEAL) [Adv. Docket No. 29 – filed August 12, 2021]

                    B.     Declaration of Theodore E. Tsekerides in Support of Defendants’
                           Objection to Motion of Official Committee of Tort Claimants and Future
                           Claimants Representatives for Preliminary Injunction (FILED UNDER
                           SEAL) [Adv. Docket No. 30 – filed August 12, 2021]

                    C.     Notice of Filing and Certification of Counsel Regarding the Proposed
                           Redacted Versions of (I) the Defendants’ Objection to Motion of Official
                           Committee of Tort Claimants and Future Claimants’ Representative for
                           Preliminary Injunction and (II) the Declaration of Theodore E. Tsekerides
                           in Support of the Same [Adv. Docket No. 33 – filed August 17, 2021]

                    Related Documents:

                    i.     Complaint [Docket No. 3873/Adv. Case No. 21-51006 (LSS) – Adv.
                           Docket No. 1 – filed July 27, 2021]

                    ii.    Memorandum of Law in Support of the Official Committee of Tort
                           Claimants’ and the Future Claimants’ Representative’s Motion for
                           Temporary Restraining Order and Preliminary Injunction [Adv. Case No.
                           21-51006 (LSS) – Adv. Docket No. 5 – filed July 28, 2021]

                    iii.   Declaration of Mark A. Fink in Support of Motion for Temporary
                           Restraining Order and Preliminary Injunction [Adv. Case No. 21-51006
                           (LSS) – Adv. Docket No. 6 – filed July 28, 2021]

                                                     6
RLF1 25652560v.5
                   Case 19-10289-LSS       Doc 3941      Filed 08/20/21    Page 7 of 9




                    iv.     Notice of Hearing [Adv. Docket No. 14 – filed August 2, 2021]

                    v.      Summons and Notice of Pretrial Conference in an Adversary Proceeding
                            [Adv. Docket No. 15 – filed August 3, 2021]

                    vi.     Motion for Leave to Conduct Expedited Discovery, and for Discovery
                            Schedule on Motion for Preliminary Injunction [Adv. Docket No. 17 –
                            filed August 4, 2021]

                    vii.    Motion to Shorten Motion for Leave to Conduct Expedited Discovery and
                            for Discovery Schedule on Motion for Preliminary Injunction [Adv.
                            Docket No. 18 – filed August 4, 2021]

                    viii.   Johnson & Johnson’s and Johnson & Johnson Consumer Inc.’s Objection
                            to the Proposed Intervenors’ Motion to Shorten Motion for Leave to
                            Conduct Expedited Discovery and for Discovery Schedule on Motion for
                            Preliminary Injunction [Adv. Docket No. 21 – filed August 6, 2021]


                    ix.     Amended Exhibit B to Motion for Leave to Conduct Expedited Discovery,
                            and for Discovery Schedule on Motion for Preliminary Injunction [Adv.
                            Docket No. 24 – filed August 9, 2021]

                    x.      Johnson & Johnson’s Motion for an Order to Maintain Under Seal Certain
                            Information Designated as Confidential or Highly Confidential that is
                            Disclosed in the Defendants’ Objection to Motion of Official Committee
                            of Tort Claimants and Future Claimants’ Representative for Preliminary
                            Injunction and Attached to the Declaration of Theodore E. Tsekerides in
                            Support of the Same [Adv. Docket No. 32 – filed August 12, 2021]

                    xi.     Reply Memorandum of Law in Support of the Official Committee of Tort
                            Claimants’ and the Future Claimants’ Representative’s Motion for
                            Preliminary Injunction [Adv. Docket No. 35 – filed August 19, 2021]

                    Status: The hearing on this matter is going forward.

         8.         The Future Claimants’ Representative’s Motion to Intervene in an Adversary
                    Proceeding and Joinder in the Motion of the Official Committee of Tort
                    Claimants to Intervene in an Adversary Proceeding [Docket No. 3874/Adv. Case
                    No. 21-51006 (LSS) – Adv. Docket No. 8 – filed July 27, 2021]

                    Objection / Response Deadline:       August 12, 2021 at 4:00 p.m. (ET)

                    Objections / Responses Received:

                    A.      Johnson & Johnson’s Partial Opposition to the Official Committee of Tort
                            Claimants’ and Future Claim Representative’s Motions to Intervene in an
                            Adversary Proceeding [Adv. Docket No. 28 – filed August 12, 2021]
                                                     7
RLF1 25652560v.5
                   Case 19-10289-LSS       Doc 3941      Filed 08/20/21    Page 8 of 9




                    Related Documents:

                    i.     Complaint [Docket No. 3873/Adv. Case No. 21-51006 (LSS) – Adv.
                           Docket No. 1 – filed July 27, 2021]

                    ii.    Motion to Shorten the Future Claimants’ Representative’s Motion to
                           Intervene in an Adversary Proceeding and Joinder in the Motion of the
                           Official Committee of Tort Claimants to Shorten [Docket No. 3875/Adv.
                           Case No. 21-51006 (LSS) – Adv. Docket No. 9 – filed July 28, 2021]

                    iii.   Summons and Notice of Pretrial Conference in an Adversary Proceeding
                           [Adv. Docket No. 15 – filed August 3, 2021]

                    iv.    Notice of Hearing [Adv. Docket No. 16 – filed August 4, 2021]

                    v.     Joint Reply in Support of Motions of Each of the Official Committee of
                           Tort Claimants and the Future Claimants’ Representative to Intervene in
                           an Adversary Proceeding [Adv. Docket No. 34 – filed August 20, 2021]

                    Status: The hearing on this matter is going forward.

         9.         Johnson & Johnson’s Motion for an Order to Maintain Under Seal Certain
                    Information Designated as Confidential or Highly Confidential that is Disclosed
                    in the Defendants’ Objection to Motion of Official Committee of Tort Claimants
                    and Future Claimants’ Representative for Preliminary Injunction and Attached to
                    the Declaration of Theodore E. Tsekerides in Support of the Same [Adv. Docket
                    No. 32 – filed August 12, 2021]

                    Objection / Response Deadline:       At the hearing.

                    Objections / Responses Received:     None.

                    Related Documents:

                    i.     Defendants’ Objection to Motion of Official Committee of Tort Claimants
                           And Future Claimants Representatives for Preliminary Injunction (FILED
                           UNDER SEAL) [Adv. Docket No. 29 – filed August 12, 2021]

                    ii.    Declaration of Theodore E. Tsekerides in Support of Defendants’
                           Objection to Motion of Official Committee of Tort Claimants And Future
                           Claimants Representatives for Preliminary Injunction (FILED UNDER
                           SEAL) [Adv. Docket No. 30 – filed August 12, 2021]

                    iii.   Notice of Filing and Certification of Counsel Regarding the Proposed
                           Redacted Versions of (I) the Defendants’ Objection to Motion of Official
                           Committee of Tort Claimants and Future Claimants’ Representative for
                           Preliminary Injunction and (II) the Declaration of Theodore E. Tsekerides
                           in Support of the Same [Adv. Docket No. 33 – filed August 17, 2021]
                                                    8
RLF1 25652560v.5
                   Case 19-10289-LSS       Doc 3941       Filed 08/20/21   Page 9 of 9




                    Status: The hearing on this matter is going forward.

Dated: August 20, 2021                     /s/ Amanda R. Steele
       Wilmington, Delaware
                                            RICHARDS, LAYTON & FINGER, P.A.

                                            Mark D. Collins (No. 2981)
                                            Michael J. Merchant (No. 3854)
                                            Amanda R. Steele (No. 5530)
                                            Brett M. Haywood (No. 6166)
                                            One Rodney Square
                                            920 North King Street
                                            Wilmington, DE 19801
                                            Telephone: (302) 651-7700
                                            Facsimile: (302) 651-7701
                                            E-mail: collins@rlf.com
                                                    merchant@rlf.com
                                                    steele@rlf.com
                                                    haywood@rlf.com

                                            - and -


                                            LATHAM & WATKINS LLP

                                            Jeffrey E. Bjork (admitted pro hac vice)
                                            Kimberly A. Posin (admitted pro hac vice)
                                            Helena G. Tseregounis (admitted pro hac vice)
                                            355 South Grand Avenue, Suite 100
                                            Los Angeles, California 90071-1560
                                            Telephone: (213) 485-1234
                                            Facsimile: (213) 891-8763
                                            E-mail: jeff.bjork@lw.com
                                                     kim.posin@lw.com
                                                     helena.tseregounis@lw.com

                                            - and -

                                            Richard A. Levy (admitted pro hac vice)
                                            330 North Wabash Avenue, Suite 2800
                                            Chicago, Illinois 60611
                                            Telephone: (312) 876-7700
                                            Facsimile: (312) 993-9767
                                            E-mail: richard.levy@lw.com

                                            Counsel for Debtors and Debtors-in-Possession


                                                      9
RLF1 25652560v.5
